
	
		II
		Calendar No. 969
		110th CONGRESS
		2d Session
		S. 3168
		[Report No. 110–464]
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Biden (for himself,
			 Mr. Lugar, and Mr. Hagel) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		
			September 16, 2008
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To authorize United States participation in the
		  replenishment of resources of the International Development Association, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Development
			 Association Replenishment Act of 2008.
		2.DefinitionsIn this Act:
			(1)Greenhouse gasThe term
			 greenhouse gas means carbon dioxide, methane, nitrous oxide,
			 sulfur hexafluoride, a perfluorocarbon, or a hydrofluorocarbon.
			(2)Multilateral development bankThe term multilateral development
			 bank has the meaning given that term in section 1307 of the
			 International Financial Institutions Act (Public Law 95–118; 22 U.S.C.
			 262m–7).
			3.International
			 Development AssociationThe
			 International Development Association Act (22 U.S.C. 284 et seq.) is amended by
			 adding at the end the following:
			
				24.Fifteenth
				replenishment
					(a)The United States
				Governor of the International Development Association is authorized to
				contribute on behalf of the United States $3,705,000,000 to the fifteenth
				replenishment of the resources of the Association, subject to obtaining the
				necessary appropriations.
					(b)In order to pay
				for the United States contribution provided for in subsection (a), there are
				authorized to be appropriated $3,705,000,000 for payment by the Secretary of
				the
				Treasury.
					.
		4.Anticorruption
			 Trust Pilot Program
			(a)AuthorizationThe
			 Secretary of the Treasury (referred to in this section as the
			 Secretary) is authorized to negotiate the creation of a pilot
			 program that establishes an anticorruption trust at the World Bank, in
			 accordance with this section.
			(b)PurposesThe
			 Secretary shall support the creation of an Anticorruption Trust Pilot Program
			 (referred to in this section as the Trust) whose purposes
			 include—
				(1)assisting poor
			 countries in investigations and prosecutions of fraud and corruption related to
			 a loan, grant, or credit from the World Bank; and
				(2)determining
			 whether such a program should be carried out at other multilateral development
			 banks.
				(c)Poor countries
			 definedIn this section, the term poor countries
			 means countries that are eligible to borrow from the International Development
			 Association, as such eligibility is determined by gross national product per
			 capita, lack of creditworthiness to borrow on market terms, and good policy
			 performance.
			(d)Repayment of
			 fundsThe Secretary may support a policy that allows a poor
			 country that assesses a fine or receives any proceeds as a result of a
			 prosecution paid for with funds from the Trust to repay the amount received
			 from the Trust, up to the total amount received by such country.
			(e)MonitoringThe
			 Secretary shall be responsible for establishing a system for—
				(1)monitoring the
			 disbursement and use of funds from the Trust; and
				(2)promoting access
			 to such funds by poor countries that are challenged by the high cost of
			 investigating and prosecuting corruption and fraud linked to a loan from, or a
			 project funded by, the World Bank.
				(f)Other
			 donorsThe Secretary shall encourage other donors to the
			 multilateral development banks to contribute funds to the Trust.
			(g)Reports
				(1)Implementation
			 and feasibility reportNot later than June 1, 2009, the Secretary
			 shall submit a report to the Committee on
			 Foreign Relations of the Senate and the
			 Committee on Financial Services of the House of
			 Representatives that—
					(A)describes the
			 actions taken to establish the Trust;
					(B)evaluates the
			 feasibility of establishing similar trusts at other multilateral development
			 banks; and
					(C)evaluates the
			 feasibility of encouraging each of the multilateral development banks to
			 develop their own funding for programs, rather than through a trust, to assist
			 poor countries in investigations and prosecutions of fraud and corruption
			 related to a loan, grant, or credit from such bank.
					(2)Evaluation
			 reportIf the Trust is established in accordance with this
			 section, the Secretary, not later than June 1, 2010, shall submit a report to
			 the Committee on Foreign Relations of the
			 Senate and the Committee on
			 Financial Services of the House of Representatives that
			 evaluates the effectiveness of the Trust.
				(h)Authorization
			 of AppropriationsThere is authorized to be appropriated to the
			 Secretary $2,000,000 for contribution on behalf of the United States to the
			 Trust, if the Trust is established in accordance with this section.
			5.Requirements to
			 consider greenhouse gas emissions in environmental impact assessments and to
			 make such assessments available in the languages of the people
			 affected
			(a)In
			 generalSection 1307(a) of
			 the International Financial Institutions Act (22 U.S.C. 262m–7(a)) is amended
			 by striking paragraphs (1) and (2) and inserting the following:
				
					(1)an assessment
				analyzing the environmental impacts, including associated and cumulative
				impacts and net greenhouse gas emissions, of the proposed action and of
				alternatives to the proposed action, has been made available to the board of
				directors of the bank; and
					(2)(A)such assessment or a
				comprehensive summary of the assessment (with propriety information redacted)
				has been made available to affected groups and local nongovernmental
				organizations in English and in the official languages of the countries of the
				affected groups; and
						(B)notice of the availability of the
				assessment or comprehensive summary at the bank and in the countries of the
				affected groups has been posted on the Internet website of the
				bank.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to proposals for multilateral development bank projects made on or
			 after October 1, 2009.
			6.Report on
			 greenhouse gas emissions associated with multilateral development bank
			 actions
			(a)In
			 generalNot later than
			 January 1, 2010, and annually thereafter, the Secretary of the Treasury, after
			 consultation with the Secretary of State, the Administrator of the United
			 States Agency for International Development, and the Administrator of the
			 Environmental Protection Agency, shall submit to the
			 Committee on Foreign Relations of the
			 Senate and the Committee on
			 Financial Services of the House of Representatives a report on
			 the assessments provided for in section 1307(a) of the International Financial
			 Institutions Act (22 U.S.C. 262m–7(a)).
			(b)ContentsEach
			 report submitted under subsection (a) shall describe the assessments provided
			 for in section 1307(a) of such Act, including—
				(1)an assessment
			 of—
					(A)the amount of
			 greenhouse gas emissions associated with each project with respect to which
			 each multilateral development bank has provided a loan, guarantee, extension of
			 credit, or grant, or has taken any other action, in the last year; and
					(B)the total
			 greenhouse gas emissions of all projects described in subparagraph (A);
					(2)an assessment of
			 the greenhouse gas emissions of project alternatives that would address similar
			 economic and social goals; and
				(3)a description of
			 the plans of the Secretary of the Treasury to direct the United States
			 Executive Director of each multilateral development bank in which the United
			 States participates to use the voice and vote of the United States to encourage
			 reductions of greenhouse gas emissions associated with projects with respect to
			 which the bank provides a loan, guarantee, extension of credit, or grant, or
			 takes any other action.
				(c)Performance
			 evaluations of assessmentsEach report submitted under subsection
			 (a) shall include an evaluation of—
				(1)the methods that
			 could be used to reduce greenhouse gas emissions associated with projects with
			 respect to which a multilateral development bank provides a loan, guarantee,
			 extension of credit, or grant, or takes any other action;
				(2)an identification
			 of best practices for assessing the direct and indirect greenhouse gas
			 emissions associated with such projects; and
				(3)an evaluation of
			 the extent to which each multilateral development bank is using the best
			 practices identified in paragraph (2) in conducting the assessments of projects
			 as provided for in section 1307(a) of such Act.
				7.Report on
			 Process to Address Grievances with the Multilateral Development Banks
			(a)In
			 generalNot later than August 1, 2009, the Secretary of the
			 Treasury shall submit, to the Committee
			 on Foreign Relations of the Senate and the
			 Committee on Financial Services of the House of
			 Representatives, a report that evaluates the efficacy of the
			 World Bank Inspection Panel, the Compliance Advisor Ombudsman of the
			 International Finance Corporation and Multilateral Investment Guarantee Agency,
			 the African Development Bank Independent Review Mechanism, the Inter-American
			 Development Bank Independent Investigation Mechanism, the Asian Development
			 Bank Accountability Mechanism, and the European Bank for Reconstruction and
			 Development Independent Recourse Mechanism.
			(b)ContentsThe
			 report submitted under subsection (a) shall include—
				(1)an assessment
			 of—
					(A)the number of
			 cases, key findings, and outcomes of completed grievance processes;
					(B)the level and
			 adequacy of participation of requesters and other affected people in the
			 compliance investigation process, including the extent to which their concerns
			 were raised before the Board and senior management of the bank;
					(C)the level and
			 adequacy of participation of requesters and other affected people in the
			 problem-solving process, if applicable, including the extent to which their
			 concerns were raised before the Board and management of the bank;
					(D)inclusion of
			 stakeholders in the creation of action plans to—
						(i)remedy identified
			 violations of the policies and procedures of the bank; and
						(ii)address
			 outstanding issues identified in problem-solving initiatives, if
			 applicable;
						(E)the quality and
			 timeliness of the implementation of action plans;
					(F)the degree to
			 which the Board exercises systematic oversight of the implementation of action
			 plans;
					(G)the degree to
			 which stakeholders participate in monitoring and implementation of action
			 plans; and
					(H)if action plans
			 are not adequately implemented, the suitability of the mechanisms for recourse
			 for affected people; and
					(2)a discussion
			 regarding how the United States Executive Director of each multilateral
			 development bank will strengthen weaknesses identified with each applicable
			 grievance mechanism.
				
	
		September 16, 2008
		Reported without amendment
	
